Case 2:18~cv-O1362-JLR Document 13 Fi|eo| 12/14/18 Page 1 of 10

 

 

_¢>.

\]O'\Lll

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH]NGTON

_ AT sEATTLE
KATHERINE THoMPsoN, )
. . )
Plam“ff> § case NO. 2;18~cv-01362-JLR
V- § MQ:B@L sTIPULATED PRoTECTIvE

LIFE iNsURANCE coMPANY oF NoRTH) ORDER
AMERICA, ' )
)
Defendant. )
)

 

 

 

l. PURPOSES AND Lll\/HTATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted Accordingly, the parties
hereby Stipulate to and petition the court to enter the following Stipulated Protective Order.
The parties acknowledge that this agreement is consistent with LCR 26(c). lt does not confer
blanket protection on all disclosures or responses to discovery, the protection it affords from
public disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively
entitle parties to file confidential information under seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged:

LANE PO\VELL PC
1420 FIFTH AVENUE, `SUlTE 4200
' _ P.O. BOX91302
MoDEL sTIPULATED PRoTECTIvE oRDER 1 SEATTLE, WA 98111~9402
206,223.7000 FAX: 206.223.7107

120192.0191/7515304.1

 

 

Case 2:1'8~cV-01362~JLR Document 13 Filed 12/14/18 Page 2 of 10

 

 

 

OO\\O\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Defendant’s index for its Claim Policy and Procedures in effect on November 14, 2017 ,
and any and all policies and/or procedures that are provided in connection therewith;

Defendant’s fiow chart for the administration of appeals;
Defendant’s job descriptions for the following positions: Group Claims Senior

Associate Medical Director, Nurse Case Manager, Behavioral Health Specialist, Group
Claims Associate, and Rehabilitation Specialist

3- SCM

The protections conferred by this agreement cover not only confidential material (as
defined ahove), but also (l) any information copied or extracted from confidential material;
(2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
testimony, conversations, or presentations by parties or their counsel that might reveal
confidential material.

However, the protections conferred by this agreement do not cover information that is
in the public domain or becomes part of the public domain through trial or otherwise
4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is
disclosed or produced by another party or by a non~party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation Confidential material may be
disclosed only to the categories of persons and under the conditions described in this
agreement Confidential material must be stored and maintained by a receiving party at a
location and in a secure manner that ensures that access is 1imi_ted to the persons authorized
under this agreement

4.2 Disclosure of “CONFIDENTIAL” Information or ltems. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may

disclose any confidential material only to:

LANE POWELL PC
1420 FIFTH AVENUE, SUlTE 4200

MoDEL sTIPULATED PRoTEcTIvE oRDER _ 2 SEAT§§E,BV<;§ 9918§0§1_9402

206.223.7000 FAX: 206.223.7107

120192,0191/7515304.1

 

 

Case 2:18~cv-01362-JLR Document 13 Fi|eol 12/14/18 Page 3 of 10

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

(a) the receiving party’s counsel of record in this action, as well as
employees of counsel to whom it is reasonably necessary to disclose the information for this
litigation;

(b) the officers, directors, and employees (including in house counsel) of
the receiving party to whom disclosure is reasonably necessary for this litigation, unless the
parties agree that a particular document or material produced is for Attorney’s Eyes Only and
is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication
of confidential material, provided that counsel for the party retaining the copy or imaging
Service instructs the service not to disclose any confidential material to third parties and to
immediately return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who havesigned the “Acknowledgment and Agreement to Be 1 1
Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.
Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
material must be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this agreement;

(g) the author or recipient of a document containing the information ora
custodian or other person who otherwise possessed or knew the information

4.3 Filing Confidential l\/laterial. Before filing confidential material or discussing
or referencing such material in court filings, the filing party shall confer with the designating

party to determine whether the designating party will remove the confidential designation,

LANE PowELL Pc
, 1420 FrFrH AvENUE, sUrTE 4200
_ . P.o. Box 91302
MODEL STIPULATED PROTECTIVE ORDER 3 SEATTLB WA 98111194112
' 206.223.7000 FAx: 206.223.7107

120192.0191/7515304.1

 

 

Case 2:18-cv-01302-JLR Document 13 Filed 12/14/18 Page 4 of 10

 

 

10
11
12
13
14

15

16
17
18
19
20
21
22
23
24
25
26

 

 

whether the document can be redacted, or whether a motion to seal or stipulation and proposed
order is warranted Local Civil Rul,e 5(g) sets forth the procedures that must be followed and
the standards that will be applied when a party seeks permission from the court to file material
under seal. Neither party will unilaterally file any material that the other party has designated
as confidential unless it.is filed under seal and the designating party is given the opportunity
to file a motion to maintain confidentiality under paragraph 6.3 of this protective order.
5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
party or non~party that designates information or items for protection under this agreement
must take care to limit any such designation to specific material that qualifies under the
appropriate standards The designating party must designate for protection only those parts of
material, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation n

5.2 l\/Ianner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement

must be clearly so designated before or when the material is disclosed or produced

LANE POWELL PC
' 1420 FIFTH AVENUE, SUiTE 4200
_ P.o. Box 91302
MoDEL sTrPULArED PRoTECTIvE oRDER 4 SEA11111 WA 91111_91112
206.223.7000 FAX: 206.223.7107

120192.0191/7515304.1

 

 

Case 2:18-cV-01362-JLR Document 13 Filed 12/14/18 Page 5 of 10

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

(a) Information in documentary form: (e.g,, paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedings: the
parties and any participating non-parties must identify on the record, during the deposition or
other pretrial proceeding, all protected testimony, without prejudice to their right to so
designate other testimony after reviewing the transcript Any party or non-party may, within
fifteen days after receiving the transcript of the deposition or other pretrial proceeding,
designate portions of the transcript, or exhibits thereto, as confidential If a party or non-party
desires to protect confidential information at trial, the issue should be addressed during the pre-
trial conference

(c) Other tangible items: the producing party must affix in a prominent
place on the exterior of the container or. containers in which the information or item is stored
the word “CONFIDENTIAL.” If only a portion or portions of the information or item Warrant
protection, the producing party, to the extent practicable, shall identify the protected portion(s),

5.3 Inadvertent Failures to Designate. lf timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

LANE PowELL ve
1420 FlFTH AvENUE, sian 4200
_ P.o. Box 91302
MODEL STIPULATED PROTECTIVE O R I)ER 5 SEATTLE1 WA 98111_9402
206.223.7000 Psz 206.223.7107

120192.0191/7515304.1

 

 

Case 2:18-cv-01362-JLR Document 13 Fi|ec| 12/14/18 Page 6 of 10

 

 

_¢>

\]O`\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

designation is necessary to avoid foreseeable, substantial unfaimess, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed
6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification, in the motion
or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action.
The certification must list the date, manner, and participants to the conference A good faith
effort to confer requires a face-to-f`ace meeting or a telephone conference
6.3 Judicial lntervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil-Rule 5(g), if applicable). l\/laterials
filed with the court for review shall be filed under seal. The burden of persuasion in any such
motion shall be on the designating party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
expose the challenging party to sanctions All parties shall continue to maintain the material in
question as confidential until the court rules on the challenge
7 . PROTECTED l\/IATERIAL SUBPOENAED OR ORDERED PR_ODUCED IN
OTHER LITIGATION
n lf a party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as
“CONFIDENTIAL,” that party must:
(a) promptly notify the designating party in writing and include a copy of

the subpoena or court order;

LANE PowELL Pc
1420 FIFTH Avr-;NUE, sUiTE 4200
_ P.o. Box 91302
MODEL STIPULATED PROTECTIVE ORDER 6 SEATTLE1WA 9811 1_9 1112
206.223.7000 rsz 206.223.7107

120192.0191/7515304.1

 

 

Case 2:18-cv-01362-JLR Document 13 Filed 12/14/18 Page 7 of 10

 

.|>b~)

00\10\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

(b) promptly notify in writing the party who caused the subpoena or order
to issue in the other litigation that some or all of the material covered by the subpoena or order
is subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating party_whose confidential material may be affected
8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed
confidential material to any person or in any circumstance not authorized under this agreement
the receiving party must immediately (a) notify in writing the designating party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
protected material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this agreement and (d) request that such person or persons execute
the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED l\/IATERIAL l

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein
10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts

and summaries thereof Alternatively, the parties may agree upon appropriate methods of

destruction
LANE PowELL Pc
1420 FIFTH AvENUr-:, sums 4200
MODEL STIPULATED PROTECTIVE ORDER - 7 P'O' BOX91302

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223\.7107

120192.0191/7515304.1

 

 

Case 2:18-cv-01362-JLR Document 13 Fi|ec\ 12/14/18 Page 8 of 10

 

_|>

NO'\U`A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence
deposition and trial exhibits, expert reports, attorney work product and consultant and expert
work product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until
a designating party agrees otherwise in writing or a court orders otherwise

IT IS SO STIPULATED this 27th day of November 2018.

LAW OFFICE OF l\/IEL CRAWFORD

By s/Mel Crawford
l\/lel Crawford, WSBA # 22930
melcrawford@melcrawfordlaw.com
Attorney for Plaintiff

LANE POWELL PC

By s/Charles C. Huber
Charles C. Huber, WSBA No. 18941
huberc@lanepowell.com

Attorneys for Defendants

LANE POWELL PC
1 1420 FIFTH AVENUE, SUlTE 4200
_ P.o. Box 91302
MoDEL sTIPULATED PRoTECrrvE oRDER 8 81111111111 1111 98111_91111
206.223.7000 FAX: 206.223.7107

120192.0191/7515304.1

 

 

Case 2:18-cv-01362-.JLR Document 13 Filecl 12/14/18 Page 9 of 10

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

ORDER

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 5 02(d), the production of
any documents in this proceeding shall not, for the purposes of this proceeding or any other
proceeding in any other court, constitute a waiver by the producing party of any privilege
applicable to those documents, including the attorney-client privilege, attorney work-product

protection, or any other privilege or protection recognized by law.

DATED; `Vectw\l)e( l‘-i, 29|?5

Hon. J~a'* es L. Robart
United States District Court Judge

 

 

 

LANE POWELL PC
1420 F[FTH AVENUE, SUITE 4200
_ P.O. BOX91302
MoDEL sriPULArED PRorEcrrvE oRDER 9 SEA11111 WA 91111~91111
206.223.7000 FAX: 206.223.7107

120192.0191/7515304.1

 

 

 

 

OO\]O`\

©

10
11
12
13
14
15
16
, 17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cV-01362-JLR Document 13 Filed 12/14/18 Page 10 of 10

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

1, [print or type full name], of

 

 

[print or type full address], declare under penalty of
perjury that 1 have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in
the case of Thompson v. Lz`fe Insurance Compclny ofNorth America, Case 2;18-cv-01362-JLR.
1 agree to comply with and to be bound by all the terms of this Stipulated Protective Order and
l understand and acknowledge that failure to so comply could expose me to sanctions and
punishment in the nature of contempt 1 solemnly promise that 1 will not disclose in any manner
any information or item that is subject to this Stipulated Protective Order to any person or
entity except in strict compliance with the provisions of this Order.

1 further agree to submit to the jurisdiction of the United States District Court for the
Westem District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action

I)ate:

 

City and State where sworn and signed;

 

 

 

Printed name:
Signature:
LANE PowELL re
1420 FrFrH AvENUE, sums 4200
l\/IODEL STIPULATED PROTECTIVE ORDER - 10 P-O‘ BOX91302

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

120192.0191/7515304.1

 

 

